Exhibit 10.28

2001 Officer Incentive Bonus Plan
Summary

 

ELIGIBILITY: Section 16 Officers and Natalie McClure (The “Eligible Officers”)  
      EFFECTIVE DATE: July 1, 2001         Bonus Plan Awards: The Eligible
Officers shall be entitled to the cash and stock awards set forth below:        
Cash Award: If an Eligible Officer remains employed by the Company on January
31, 2002, the Company shall pay to such Eligible Officer on January 31, 2002, a
cash bonus equal to:  (a) 20% of the Eligible Officer’s base salary in effect on
January 31, 2002 for Section 16 officers and (b) 15% of the Eligible Officer’s
base salary in effect on January 31, 2002 for Natalie McClure.           If
prior to January 31, 2002, an Eligible Officer’s employment is terminated and
such termination constitutes an involuntary termination without cause or a
constructive termination, the Company shall pay to such Eligible Employee within
one business day after such termination, an amount equal to:  (a) 20% of such
Eligible Employee’s base salary in effect on the date of such termination for
Section 16 officers; and (b) 15% of such Eligible Employee’s base salary in
effect on the date of such termination for Natalie McClure.         Stock Award:
Restricted common stock award under the Company’s 2000 Equity Incentive Plan
shall be granted on the Effective Date to each Eligible Officer for the number
of shares of common stock of IntraBiotics as follows:           OFFICER Number
of Shares Pursuant to Stock Award   Ken Kelley 75,000   Hank Fuchs 50,000  
Sandy Wrobel 50,000   Natalie McClure 25,000       Vesting of Stock Awards: In
addition to the provisions of the Company’s 2000 Equity Incentive Plan, the
restricted common stock awards identified above shall vest as to each Eligible
Officer as follows:             (a) 100% of such restricted common stock award
shall vest in connection with certain change in control provisions;            
(b) 50% of such restricted common stock award shall vest on achievement of
certain liquidity targets.             (c) in any event, 100% of such restricted
common stock award shall vest on June 30, 2006.  

 

 

 